                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                      CASE NO. 8:18MJ461
                       Plaintiff,                     CHARGING DISTRICT’S CASE NO.
                                                      CR-18-3-1-PHX
       vs.

BLAKE SANDERS,

                       Defendant.                          Magistrate Judge Susan M. Bazis


                                      RULE 32.1 ORDER

       A Petition and Warrant having been filed in the district court for the District of Arizona
charging the above-named defendant with alleged violation of supervised release, and the
defendant having been arrested in the District of Nebraska, proceedings to commit the
defendant to another district were held in accordance with Fed.R.Cr.P. Rule 32.1. The
defendant had an initial appearance here in accordance with Fed.R.Cr.P.32.1.

       Additionally,

 ☒      The defendant waived an identity hearing and admitted that he was the person named
        in the aforementioned charging document.

 ☒      The government moved for detention.

 ☒      The defendant knowingly and voluntarily waived a preliminary hearing in this district
        and reserved his right to a preliminary hearing in the charging district.

 ☒      The defendant was given a detention hearing in this district.

       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒       Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
        U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
        above named defendant and to transport the defendant with a certified copy of this
        order forthwith to the prosecuting district specified above and there deliver the
        defendant to the U.S. Marshal for that district or to some other officer authorized to
        receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
        completed.

       IT IS SO ORDERED.

       DATED: November 26, 2018.



                                                      s/ Susan M. Bazis
                                                      U.S. Magistrate Judge
